           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

CARNEAL EASON                                              PLAINTIFF

v.                       No. 2:17-cv-176-DPM

GRACO, INC.; and SHERWIN-
WILLIAMS                                               DEFENDANTS


CARNEAL EASON                                              PLAINTIFF

v.                      No. 2:18-cv-169-DPM

WAGNER SPRAY TECH
CORPORATION, dfb/a
Titan Tool, Inc.                                        DEFENDANT

                                ORDER
     1. The Court appreciates the parties' thoughts on how to handle
these two related cases fairly and efficiently. The Court has decided on
a hybrid approach. The Court lifts the stay in No. 2:17-cv-176-DPM.
     2. The complaint in the original case, No. 2:17-cv-176-DPM, will
be dismissed without prejudice. The savings statute, ARK. CODE ANN. §
16-56-126, preserves Eason's claims against Sherwin-Williams and
Graco for prompt reassertion.
     3. The Court grants Eason leave to amend in the new case, No.
2:18-cv-169-DPM, to add both Sherwin-Williams and Graco. Eason
must plead with specificity and particularity on the nozzle/ pump
issue. Amended complaint due by 15 February 2019. Graco must make
available a Rule 30(b)(6) witness for deposition promptly; Eason must
take that deposition by 29 March 2019.        Any supplemental expert
opinion about Graco is due by 30 April 2019. Notice from all parties
due by 17 May 2019 on whether any basis exists to keep Graco in the
case. No motion will be needed: either all parties will agree that there
was a mistaken-identity issue and Graco needs to drop out; or they will
disagree, based on supporting evidentiary materials that must be
attached to the notices. The Court will rule on the notices and that
record. FED. R. Crv. P. 56(£).
     4. The motion to consolidate, NQ 4, in No. 2:18-cv-169-DPM is
denied without prejudice as moot.
     5. The Rule 26(£) report in No. 2:18-cv-169-DPM is due by 28
February 2019. In due course, the Court will enter a Final Scheduling
Order in that case with generic and usual deadlines. But the Graco-
specific deadlines and directions in this Order shall control on that
party.
     So Ordered.

                                                        f
                                        D.P. Marshall Jr.
                                        United States District Judge




                                  -2-
